—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The detailed misbehavior report constitutes substantial evidence to support the determination that petitioner violated inmate rules 104.13 (7 NYCRR 270.2 [B] [5] [iv] [creating a disturbance]) and 109.11 (7 NYCRR 270.2 [B] [10] [ii] [leaving an assigned area]; see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Bryant v Coughlin, 77 NY2d 642, 647). Petitioner’s defense with respect to the alleged violation of inmate rule 104.13 raised an issue of credibility for the Hearing Officer to resolve (see, Matter of Allen v Goord, 252 AD2d 973). Contrary to petitioner’s contention, the Hearing Officer complied with 7 NYCRR 253.7 (a) (5) by providing petitioner with a written report setting forth the evidence upon which he relied and the reason for the penalty imposed. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Oneida County, Shaheen, J.) Present — Denman, P. J., Hayes, Wisner, Callahan and Boehm, JJ.